Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Response to Amendments
The amendment filed October 20th, 2022 has been entered. Claims 1-2 and 4-11 remain pending in the application. Applicant’s amendments to the claims have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed July 21st, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites the limitation "the standby pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the examination purpose “the standby pin” will be considered to be “the shear pin”.
Claim 7 recites the limitation "the standby pin" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the examination purpose “the standby pin” will be considered to be “the shear pin”.
ns  of the nacelle.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Derenes et al. (US 2011/0142608) in view of Do (US 2013/0140832).
Regarding claims 1 and 9, Derenes et al. ‘608 teaches (figures 1-2) an aircraft propulsion unit comprising: 
a turbojet engine (Para 0021); 
a lateral mast/pylori (14) directly connected to a fuselage (12) of the aircraft, said lateral mast/pylori (14) being positioned at about 90 degree or at about 270 degree relative to a substantially vertical midplane of the propulsion unit when the propulsion unit is connected to the fuselage (12) of the aircraft (as shown in the figure below) (Para 0022); and 
a nacelle (10) mounted on the lateral mast/pylori (14) and surrounding the turbojet engine, the nacelle (10) comprising:
an upstream section/fairing (16a) comprising an air inlet of the nacelle/ the fan of the turbojet (Para 0025);
a downstream section/fairing (16b) configured to accommodate a thrust reverser device/system (Para 0025); and 
	a middle section/fairing (16c) disposed downstream of the upstream section/fairing (16a) and upstream of the downstream section/fairing (16b), the middle section/fairing (16c) comprising two fan half-cowls (as shown in the figure below) surrounding a fan casing of the turbojet engine (Para 0025-0026),
	wherein when the two fan half-cowls are in a closed position the middle section defines an aerodynamic continuity between said upstream section and said downstream section of the nacelle (Para  0025; upstream, middle and downstream sections are a part of the aerodynamic fairing (16)), the two fan half-cowls including at least one maintenance half-cowl/cover (28) positioned under a substantially horizontal midplane (as shown in the figure below) of the nacelle when the nacelle is mounted on the lateral masts, and movable between closed position and an open position enabling access to the turbojet engine for maintenance operations on the turbojet engine (Para 0026-0028), 
but it is silent about the nacelle to include at least one standby lock to hold the at least one maintenance half-cowl in an intermediate position between the closed position and the open position.

    PNG
    media_image1.png
    454
    661
    media_image1.png
    Greyscale

However, Do ‘832 teaches (figures 31-37) a pin latch assembly of a fan cowl comprising a pin latch (510) with the shear pin (592) which engages with a keeper/receptacle (521) of a fan cowl door (523) wherein the receptacle has a guide/ramp (525), a cavity/shear latch (527), and standby latch/ a cavity in between cavity/shear latch (527) and a guide/ramp (525) (as shown in the figure below) which are used for positioning the shear pin (592) in open (figure 37), closed (figure 33) and intermediate (figure 35)positions respectively (Para 0078, 0081-0085, 0088; pin latch and keeper are located on two different fan cowls i.e., “upstream and middle section” and/or “middle and downstream section”; a standby latch/a cavity in between cavity/shear latch (527) and a guide/ramp (525) (as shown in the figure below) of the  keeper (521) of a cowl door (523) and pin latch forms a standby lock for the cowl)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Derenes et al. ‘608 to incorporate the teachings of Do ‘832 to configure the standby lock with  to hold the maintenance half-cowl in an intermediate position between the closed position and the open position. One of ordinary skill in art would recognize that doing so would avoid repetitive closing and opening of the maintenance half-cowl during maintenance work.
Regarding claim 11, modified Derenes et al. ‘608 teaches (figures 1-2) the propulsion unit wherein the at least one standby lock extends parallel to a longitudinal axis of the nacelle from the at least one maintenance half-cowl to at least one of the upstream section and the downstream section (standby pin is attached to fan cowls and operates in longitudinal direction).
Allowable Subject Matter
Claims 2, 4, 6, 8 and 10  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, filed October 20th, 2022, with respect to claim 5 have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's arguments filed October 20th, 2022 regarding claims 1 and 11 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, the examiner has fixed the typo made in the non-final office action mailed July 21st, 2022. Applicant argues that Do ‘832 discloses a pin latch (510) cooperating with a keeper, all of which is arranged within a fan cowl door (523) and is incapable of holding the maintenance cover of Derenes et al. ‘608 into any position. However, the purpose of pin latch is to hold/join two separate objects together. Do ‘832 further teaches the use of the pin latches (10, 210 and 510) for fan cowls, and engine cowlings (Para 0088). Thus, it would have been obvious to modify Derenes et al. ‘608’s maintenance cover to incorporate Do ‘832 pin latch to hold the maintenance half-cowl in an intermediate position (the receptacle/keeper (521) and the shear pin (592) of a pin latch (510) would be installed in two separate fairings ( either fairing (16a) and fairing (16c) and/or fairing (162) and fairing (16c)). 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        11/3/2022